PER CURIAM.
Because the record is devoid of competent, substantial evidence to support the trial court’s decision to change the child’s last name from that chosen by his mother, we reverse that portion of the final judgment rendered on February 28, 2005, which did so, and remand with directions *1256that the trial court enter an amended final judgment denying the request to change the child’s last name from that chosen by the mother. See Collinsworth v. O’Connell, 508 So.2d 744, 746-47 (Fla. 1st DCA 1987) (holding that a court may change a minor’s last name over objection only when the evidence establishes it is in the child’s best interest to do so); Bardin v. State, Dep’t of Revenue, 720 So.2d 609, 612-13 (Fla. 1st DCA 1998) (same, relying on Collinsworth).
REVERSED and REMANDED, with directions.
WEBSTER, PADOVANO and LEWIS, JJ., concur.